Citation Nr: 1528518	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-29 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the character of the appellant's discharge is a bar to VA benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The appellant's DD Form 214 reflects that he enlisted in June 1974 and was discharged in absentia in July 1981 following conviction by Special Court Martial.  He had nonpay periods from July 29, 1977 to August 26, 1977, November 15, 1977 to December 10, 1977, December 12, 1977 to February 6, 1978, on March 1, 1978, from March 17, 1978 to April 20, 1978, June 14 1978 to September 28, 1978, and from November 20, 1978 to February 1, 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  


FINDINGS OF FACT

1.  During his service, the appellant had nonpay periods from July 29, 1977 to August 26, 1977, November 15, 1977 to December 10, 1977, December 12, 1977 to February 6, 1978, on March 1, 1978, from March 17, 1978 to April 20, 1978, June 14 1978 to September 28, 1978, and from November 20, 1978 to February 1, 1979.

2.  The appellant was subjected to nonjudicial punishment for possession of marijuana in May 1977, with 45 days of restriction and extra duties, reduction in rank, and forfeiture of pay.  

3.  The appellant was subjected to nonjudicial punishment in September 1977 for being absent from his appointed place of duty and misbehavior of sentinel, with 45 days of restriction and extra duties, reduction in pay grade, and forfeiture of pay.

4.  The appellant was subjected to nonjudicial punishment for breaking restriction in September 1977, and assigned 30 days of extra duty.

5.  In July 1978, the appellant was declared a deserter.

6.  In January 1979, a Special Court Martial was adjudged and approved, resulting in a sentence of 45 days of hard labor, forfeiture of pay, and reduction in pay grade; he was given a bad conduct discharge.

7.  The appellant was not insane at the time of the offenses.

8.  The actions that led to the appellant's discharge from service constituted willful and persistent misconduct.


CONCLUSION OF LAW

The character of the appellant's discharge is a bar to benefits administered by the Department of Veterans Affairs.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In an August 2010 letter, the RO advised the appellant that it was required to make a determination as to whether his service was honorable for the purpose of eligibility for VA benefits.  He was invited to submit evidence and told that he was entitled to a personal hearing.  He was told that VA had taken action to obtain records from the service department.

In September 2013 the appellant was advised of the evidence used to decide his claim.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service department records have been obtained and associated with the claims file.  The appellant has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

The Board notes that the appellant was not provided an examination nor was a medical opinion obtained.  VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The appellant has not presented the requisite competent evidence that he was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  Here, the appellant does not contend, nor does the record show that he was insane at the time of the in-service offenses leading to his discharge.  Thus, an examination is not warranted.

Neither the appellant nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  Accordingly, the Board will address the merits of the claim.


Analysis

As noted, the appellant had various nonpay periods due to absence without leave (AWOL) as well as other offenses for which he was subjected to nonjudicial punishment.  

In May 1977, he was found guilty of possession of marijuana on board ship.  He admitted to a related drug history of daily marijuana use.  The disposition recommendation indicates that the appellant was psychologically dependent on drugs and that rehabilitation was required locally.  The author indicated that the appellant could benefit from further counseling and that his potential for further military service was considered fair.  Associated service treatment records indicate that the appellant was seen in May 1977 and that his mental status was mildly depressed.  A provider noted that he was psychologically dependent and that a local drug program was appropriate.  

In September 1977, the appellant was found guilty of absence from his appointed place of duty and misbehavior of sentinel.  

On examination in February 1978, the examiner diagnosed immature personality and failure to conform.  He suggested counseling.  He concluded that the appellant was qualified for release from active duty.  

In July 1978, the appellant was declared a deserter, having been on unauthorized absence from his assigned station since the previous month.  

Ultimately, the appellant was convicted by Special Court Martial adjudged in November 1978 and approved by the convening authority in January 1979, and received a bad conduct discharge.  

The appellant contends that his periods of AWOL were due to the illness of both of his parents, and because the Navy would not give him a hardship discharge.  In an October 2010 statement, he noted that he had a lot of personal problems and was never offered counseling.  He also argues that had he been offered counseling, the outcome might have been different.

A letter from the appellant's mother indicates that while the appellant was in service, she broke her neck and the appellant's father was sick.  She stated that she wrote to the Navy and asked that the appellant be given a hardship discharge.

A person seeking VA benefits must first establish that they have attained the status of Veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  Under applicable law, the term 'veteran' means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2014).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  The provisions of 38 C.F.R. § 3.12(d) provide, in pertinent part, that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12  is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Per VA regulations, an 'insane' person is one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge.  There is no requirement of a causal connection between insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the claimant was insane at the time of the offenses in question leading to an other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

Benefits are not payable where the claimant was discharged or released (1) as a conscientious objector; (2) by reason of the sentence of a general court-martial; (3) by resignation of an officer for the good of the service; (4) as a deserter; or (5) as an alien during a period of hostilities.  38 C.F.R. § 3.12(c)(1)-(c)(5) (2013); 38 U.S.C.A. § 5303 (West 2014).  

Benefits are also not payable to a person discharged under conditions other than honorable as a result of AWOL for a continuous period of at least 180 days, unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a) (West 2014); 38 C.F.R. § 3.12(c)(6) (2014).  The record shows that the appellant had various periods of AWOL and confinement during service.  However, his periods of AWOL are well short of the 180 days required for the period of AWOL to satisfy the regulatory criteria.  38 C.F.R. § 3.12(c)(6).
  
The appellant's offenses, periods of absence, and confinement, however, are still relevant with regard to the question of willful and persistent misconduct.  Regardless of the health of his parents at the time, service personnel records consistently show a pattern of misconduct due to drug use and periods of AWOL.  Notably, AWOL cannot constitute a minor offense for purposes of willful and persistent misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995); Cropper v. Brown, 6 Vet. App. 450, 452, 453 (1994); Struck v. Brown, 9 Vet. App. 145, 153 (1996).  The Board may look at the totality of the circumstances, including factors other than the appellant's own statements.  Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003).  In this case, the appellant was discharged from service following various disciplinary infractions, periods of AWOL, being declared a deserter in July 1978, and following conviction by Special Court Martial.  

The appellant's discharge under other than honorable conditions is in this case a bar to VA benefits.  Insanity is not an applicable defense in this instance, and the appellant has failed to establish that he is a Veteran (with a qualifying discharge).  Holmes v. Brown, 10 Vet. App. 38 (1997); Aguilar v. Derwinski, 2 Vet. App. 21   (1991) (before applying for benefits, person must demonstrate by preponderance of evidence qualifying service and character of discharge).  He was duly declared a deserter.  Consequently, the appellant has no legal entitlement to the VA benefits he seeks.  38 C.F.R. § 3.12(d) (2014).  As the preponderance of the evidence is against the appellant's claim, it must be denied.  38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. § 3.102  (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The character of the appellant's discharge from service is a bar to VA benefits.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


